A complainant, instituting and carrying on prosecutions for the illegal sale of spirituous liquor, is "entitled to one half of every fine collected through such prosecution." Gen. St., c. 99 s. 21. When the fines were paid into the county treasury, the *Page 114 
plaintiff was entitled to one half of them. His disclaimer, after attachment by trustee process, of any interest in the fines which prior thereto he was seeking to obtain and was entitled to receive, will not enable him to accomplish his design to defraud his creditor. By the provisions of Gen. St., c. 230, s. 28, the trustee is chargeable.
Case discharged.
STANLEY, J., did not sit: the others concurred.